Exhibit 16.1 P B T K PIERCY BOWLER TAYLOR & KERN Certified Public Accountants l Business Advisors April 15, Securities and Exchange Commission 100 F Street, N.E. Washington, DC 20549 RE:YOUBET.COM, INC. We have read the statements that we understand Youbet.com, Inc. will include in Item 4.01 of the Form 8-K report it will file regarding the recent change of certifying accountant.We agree with such statements made regarding our firm in Item 4.01(a) of the Form 8-K.We have no basis to agree or disagree with other statements made under Item 4.01(b) of the Form 8-K. Sincerely, /s/ Piercy Bowler Taylor & Kern Piercy Bowler Taylor & Kern Certified Public Accountants
